          Case 5:19-cv-02019-EJD Document 61 Filed 06/22/20 Page 1 of 5




 1 LIONEL Z. GLANCY (#134180)
     lglancy@glancylaw.com
 2
   KARA M. WOLKE (#241521)
 3   kwolke@glancylaw.com
   GLANCY PRONGAY & MURRAY LLP
 4 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 5 Telephone: (310) 201-9150

 6 Facsimile: (310) 201-9160

 7 LAURENCE M. ROSEN (#219683)
     lrosen@rosenlegal.com
 8 THE ROSEN LAW FIRM, P.A.
   355 South Grand Avenue, Suite 2450
 9 Los Angeles, CA 90071

10 Telephone: (213) 785-2610
   Facsimile: (213) 226-4686
11
   Co-Lead Counsel for Lead Plaintiff and Class
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
     In re Eventbrite, Inc. Securities Litigation Master File No. 5:19-cv-02019-EJD
15

16                                                       CLASS ACTION
17                                                       JOINT STIPULATION AND [PROPOSED]
                                                         ORDER RE: EXTENSION OF TIME TO
18                                                       FILE SECOND AMENDED COMPLAINT
19              This Document Relates To: All
                Actions
20

21              Lead Plaintiff Michael Gomes, Melvin Pastores, and Mohit Uppal (“Plaintiffs”), Defendant

22 Eventbrite, Inc. (“Eventbrite”); Defendants Julia Hartz, Randy Befumo, Katherine August-

23 Dewilde, Roelof Botha, Andrew Dreskin, Kevin Hartz, Sean P. Moriarty, Lorrie M. Norrington,

24
     Helen Riley, and Steffan C. Tomlinson (the “Individual Defendants,” and together with
25
     Eventbrite, “Eventbrite Defendants”); Defendants Goldman Sachs & Co. LLC, J.P. Morgan
26
     Securities LLC, Allen & Company LLC, RBC Capital Markets, LLC, SunTrust Robinson
27
     Humphrey, Inc., and Stifel, Nicolaus & Company, Incorporated (the “Underwriter Defendants”,
28

                                  STIPULATION AND [PROPOSED] ORDER
     541393.1                           Case No. 5:19-cv-02019-EJD
          Case 5:19-cv-02019-EJD Document 61 Filed 06/22/20 Page 2 of 5




     and together with Eventbrite and the Individual Defendants, “Defendants”), through their
 1

 2 undersigned counsel, hereby agree and stipulate to the following:

 3              WHEREAS, on October 11, 2019, Plaintiffs filed an Amended Class Action Complaint for

 4 Violations of the Federal Securities Laws (the “Complaint”) (Dkt. No. 40);

 5
                WHEREAS, on December 11, 2019, Eventbrite Defendants filed a Motion to Dismiss the
 6
     Complaint (Dkt. No. 42), and Underwriter Defendants filed a Joinder thereto (Dkt. No. 45);
 7
                WHEREAS, on January 31, 2020, Plaintiffs filed an Opposition to Defendants’ Motion to
 8
     Dismiss the Complaint (Dkt. No. 50);
 9

10              WHEREAS, on March 3, 2020, Eventbrite Defendants filed a Reply in Support of their

11 Motion to Dismiss the Complaint (Dkt. No. 53) and Underwriter Defendants filed a Joinder

12 thereto (Dkt. No. 55);

13
                WHEREAS, on April 28, 2020, the Court entered its Order granting Defendants’ Motion
14
     to Dismiss the Complaint and providing Plaintiffs until June 24, 2020 to file a Second Amended
15
     Complaint (Dkt. No. 59);
16

17              WHEREAS, counsel for Plaintiffs and Defendants have met and conferred and are

18 amenable to extending the deadline for Plaintiffs to file a Second Amended Complaint from June

19 24, 2020, to August 10, 2020, subject to the Court’s approval;

20              IT IS HEREBY STIPULATED AND AGREED, pursuant to Civil L.R. 7-12, by and
21
     between undersigned counsel for the parties, and subject to the Court’s approval, that:
22

23                 1. Plaintiffs’ deadline to file a Second Amended Complaint is extended from June 24,

24                    2020, to August 10, 2020.

25                    SO STIPULATED.
26

27

28
                                                    2
                                 STIPULATION AND [PROPOSED] ORDER
     541393.1                          Case No. 5:19-cv-02019-EJD
          Case 5:19-cv-02019-EJD Document 61 Filed 06/22/20 Page 3 of 5




     Dated: June 19, 2020                 GLANCY PRONGAY & MURRAY LLP
 1

 2                                        By: s/ Kara M. Wolke
                                          Lionel Z. Glancy
 3                                        Kara M. Wolke
                                          1925 Century Park East, Suite 2100
 4                                        Los Angeles, CA 90067
                                          Telephone: (310) 201-9150
 5
                                          Facsimile: (310) 201-9160
 6                                        Email: info@glancylaw.com

 7                                        THE ROSEN FIRM, P.A.
                                          Laurence M. Rosen
 8                                        355 South Grand Avenue, Suite 2450
                                          Los Angeles, CA 90071
 9
                                          Telephone: (213) 785-2610
10                                        Email: lrosen@rosenlegal.com

11                                        Co-Lead Counsel for Lead Plaintiff and the Class
12 DATED: June 19, 2020                   COOLEY LLP
13
                                          By: /s/ Patrick E. Gibbs
14                                        Patrick E. Gibbs
                                          Shannon M. Eagan
15                                        Jeffrey D. Lombard
                                          Heather Speers
16                                        3175 Hanover Street
17                                        Palo Alto, CA 94304-1130
                                          Telephone: (650) 843-5000
18                                        Facsimile: (650) 849-7400

19                                        Counsel for Defendants Eventbrite, Inc., Julia Hartz,
                                          Randy Befumo, Katherine August-deWilde, Roelof
20                                        Botha, Andrew Dreskin, Kevin Hartz, Sean P.
21                                        Moriarty, Lorrie M. Norrington, Helen Riley, and
                                          Steffan C.Tomlinson
22
     DATED: June 19, 2020                 MORRISON FOERSTER LLP
23
                                          By: /s/ Anna Erickson White
24                                        Anna Erickson White
25                                        Robert L. Cortez Webb
                                          425 Market Street
26                                        San Francisco, CA 94105
                                          Telephone: (415) 268-7000
27                                        Facsimile: (415) 268-7522
                                          Email: swang@mofo.com
28
                                               3
                            STIPULATION AND [PROPOSED] ORDER
     541393.1                     Case No. 5:19-cv-02019-EJD
          Case 5:19-cv-02019-EJD Document 61 Filed 06/22/20 Page 4 of 5




 1                                                Attorneys for Defendants Goldman Sachs & Co.
 2                                                LLC; J.P. Morgan Securities LLC; Allen & Company
                                                  LLC; RBC Capital Markets, LLC; SunTrust Robinson
 3                                                Humphrey, Inc.; and Stifel, Nicolaus & Company,
                                                  Incorporated
 4

 5
   In accordance with Civil Local Rule 5-1(i)(3), all signatories concur in filing this Stipulation and
 6 [Proposed] Order.

 7 DATED: June 19, 2020                        /s/ Kara M. Wolke
                                               Kara M. Wolke
 8

 9

10                                                SO ORDERED:
11

12 Dated _____________,
              June 22 2020                        ____________________________
                                                  Hon. Edward J. Davila
13                                                U.S. District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
                               STIPULATION AND [PROPOSED] ORDER
     541393.1                        Case No. 5:19-cv-02019-EJD
          Case 5:19-cv-02019-EJD Document 61 Filed 06/22/20 Page 5 of 5




 1                           PROOF OF SERVICE BY ELECTRONIC POSTING
 2
                I, the undersigned say:
 3
                I am not a party to the above case, and am over eighteen years old. On June 19, 2020, I
 4
     served true and correct copies of the foregoing document, by posting the document electronically
 5

 6 to the ECF website of the United States District Court for the Northern District of California, for

 7 receipt electronically by the parties listed on the Court’s Service List.

 8              I affirm under penalty of perjury under the laws of the United States of America that the
 9
     foregoing is true and correct. Executed on June 19, 2020, at Los Angeles, California.
10

11                                                         s/ Kara M. Wolke
                                                           Kara M. Wolke
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     541393.1
